Citation Nr: 0639184	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO denied the veteran's claim 
for service connection for a psychiatric disorder, to include 
PTSD.  


FINDINGS OF FACT

1.  The record contains credible corroborating evidence of 
the veteran being held at knifepoint during an attempted 
sexual assault and confined in the gas chamber without a gas 
mask during service. 

2.  The veteran has a diagnosis of PTSD due to being held at 
knifepoint during an attempted sexual assault during service.



CONCLUSION OF LAW

The veteran has PTSD that is the result of injury incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 4.124a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Pertinent Laws and Regulations

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims pointed out that 
there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities." 
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources. Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2006)).

III.  Factual Background

The veteran contends that he has PTSD as a result of two 
stressful events that occurred during boot camp training 
while stationed at Fort Benning, Georgia:  (1) Being held at 
knifepoint during an attempted sexual assault by a fellow 
service-mate and friend; and (2) Being confined in the gas 
chamber for thirty minutes without a gas mask.  The veteran 
maintains that although he escaped being sexually assaulted, 
he did not inform any civilian or military personnel about 
the attempted sexual assault because he did not want to 
expose his own sexual orientation (i.e., he thought that 
because of his own sexual orientation, he would be accused of 
having incited the sexual assault).  In the alternative, the 
veteran maintains that as a result of childhood sexual abuse, 
he developed a pre-existing psychiatric disability that was 
aggravated by the aforementioned in-service events.

Service medical records are devoid of any subjective 
complaints, clinical findings and/or diagnoses of a 
psychiatric disorder.  These reports do not contain any 
reference to an in-service sexual assault or physical trauma 
as a result thereof.  A March 1967 service separation 
examination report reflects that the veteran was found to 
have been psychiatrically "normal."  

The veteran's service personnel records, to include his DD 
214, Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, reflects that his military 
occupational specialty was a cook. The veteran received the 
National Defense Service Medal.  These reports do not reflect 
that the veteran requested any change in duty assignments, or 
that he had an increase in use of leave, or a decrease in 
performance during service.

Extensive private and VA treatment and evaluation records, 
dated from March 1991 to March 2004, have been associated 
with the claims files.  A review of these reports reflect 
that in describing the origin of his PTSD, his long-term VA 
social worker, the veteran consistently reported the same 
stressor information with respect to his military service 
(i.e., being held at knifepoint during an attempted sexual 
assault and confined in the gas chamber without a gas mask 
(see, VA outpatient reports, dated in May and mid-November 
2001).  

In February 2002, after the appellant reported that he had 
continued to have nightmares that were related to service, 
the veteran's VA social worker entered assessments of:  PTSD, 
depression and alcohol dependence in remission.  In early 
December 2003, the social worker reported that the veteran 
began to consume alcohol "after he experienced sexual trauma 
from a very early age, along with some trauma he experienced 
in the military (see, VA outpatient report, dated in December 
2003) (italics added)."  Parenthetically, the Board observes 
that when seen in the VA outpatient clinic in October and 
November 2003, the veteran reported that in his early years 
and teens, he had been sexually abused by his uncle and his 
uncle's friends, respectively.  The assessment of PTSD was 
continued in outpatient treatment records dated through March 
2004. 

IV.  Analysis

The evidence is not unequivocal; nonetheless, the veteran's 
long-term VA social worker has diagnosed PTSD as a result of 
an in-service attempted sexual assault and confinement in the 
gas chamber without a gas mask.  While the record reflects 
that the veteran also had a history of childhood sexual 
abuse, the appellant's VA social worker opined that he began 
to consume alcohol, in part, after he experienced trauma in 
the military.  The alcohol consumption constitutes evidence 
of a behavior change and satisfies the requirement for 
credible supporting evidence.  

Thus, the Board finds that under the guidelines set forth in 
the evaluation of sexual assault claims, and recognizing the 
credible allegations raised by the veteran in association 
with the evidence of record, that reasonable doubt must be 
resolved in his favor.  Service connection for PTSD is 
granted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


